*285The opinion of the court was delivered by
Wheeler, J.
When Kendall became surety upon the note for Scofield, he assumed upon himself payment of it, if Scofield should not pay it, and took upon himself the risk of any insolvency or bankruptcy into which Scofield might fall, that should either disable him from paying the note himself, or from repaying Kendall if he should pay it.. One of the payees suggested the suretyship and security against its liabilities as an inducement to it, but Scofield procured Kendall to enter into it. No fraud in the payees is found. The insolvency and bankruptcy of Scofield are the very things that Kendall took the risk of, and their occurrence cannot relieve him from his assumption.
Judgment affirmed.